Citation Nr: 0126028	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  00-02 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to August 5, 1998 for 
service connection and the assignment of a 100 percent 
disability evaluation for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active service from May 1973 to May 1976.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an October 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina which denied the appellant's claim 
of entitlement to an effective date earlier than August 5, 
1998 for service connection and the assignment of a 100 
percent disability rating for Hepatitis C.  

In August 2001, the appellant testified before the 
undersigned at a Travel Board hearing at the Department of 
Veterans Affairs Regional Office in Nashville, Tennessee.


FINDINGS OF FACT

1.  The appellant's original claim of entitlement to service 
connection for Hepatitis C was denied by the Board in an 
April 1998 decision.  

2.  The appellant successfully reopened a previously denied 
and final claim of entitlement to service connection for 
Hepatitis C by application received on August 5, 1998.  He 
was later granted a 100 percent disability evaluation, 
effective as of the date of receipt of his reopened claim, 
August 5, 1998.

3.  There is no claim, formal or informal, filed by or on 
behalf of the appellant after the prior final Board denial of 
entitlement to service connection for Hepatitis C and before 
the date of his reopened claim, August 5, 1998.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 5, 
1998 for an award of a 100 percent disability evaluation for 
Hepatitis C have not been met.  38 U.S.C.A. 
§§ 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant in substance contends that the 100 percent 
disability evaluation assigned for Hepatitis C, effective 
August 5, 1998, the date of his reopened claim, should be 
amended so as to provide benefits effective from the day 
after he was separated from active service, that is May 29, 
1976.  He contends that he had Hepatitis C in service and 
thereafter and that benefits should be awarded on that basis.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990); 38 U.S.C.A. § 7104(d)(1) (West 1991).  Given these 
requirements, the Board will first review the law generally 
applicable to this matter.  The Board will then review the 
pertinent evidence of record, and proceed to its analysis of 
this claim within the context of the applicable law.    


Relevant law and regulations

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  

In general, except as otherwise provided, the effective date 
of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
C.F.R. § 3.400; see Swanson v. West, 12 Vet. App. 442 (1999); 
Scott v. Brown, 7 Vet. App. 184 (1994).
With respect to direct service connection, service connection 
is effective on the day following separation from active 
service if the claim of entitlement to service connection is 
received within one year after separation from service.  
Otherwise, the effective date is the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400(b) (2001).

With respect to reopened claims, the effective date is the 
date of the receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a). 

Under 38 C.F.R. § 3.155, an informal claim consists of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant who is not sui juris.  Such informal claims must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

Factual Background

The appellant separated from military service in May 1976.

The record reflects that the appellant had no pertinent 
contact with VA until he filed a Veteran's Application for 
Compensation or Pension (VA 21-526) on June 1, 1994.
He stated that he wished to claim entitlement to a non 
service-connected pension.
In a statement in support of his claim (VA Form 21-4138) 
received by VA in July 1994, the appellant added a claim of 
entitlement to service connection for Hepatitis C.

The appellant was initially denied service connection for 
Hepatitis C by rating decision of the RO in Columbia, South 
Carolina in February 1995.  Following due course of appellate 
proceedings, the Board denied the benefit sought by decision 
dated in April 1998.  

By application received on August 5, 1998, the appellant 
sought to reopen his claim.  Following the evaluation of 
evidence obtained, including the results of an April 1999 VA 
medical examination, the appellant was granted service 
connection for Hepatitis C later that month.  A 30 percent 
disability evaluation was initially assigned, effective 
August 5, 1998.  Subsequently, a 100 percent evaluation was 
assigned by rating decision dated in September 1999.  An 
effective date of August 5, 1998 was assigned, based on the 
date of receipt of the appellant's reopened claim to reopen.  
See 38 C.F.R. § 3.400(r).

The appellant challenged the assigned effective date.  In 
various correspondence submitted, the appellant has in 
essence contended that because he incurred the disorder in 
service and had it continuously thereafter, and because it 
has obviously impaired his earning capacity since that time, 
the effective date of compensation should be established as 
of the date of his discharge in May 1976.  During a hearing 
held at the RO in March 2000 and before the undersigned at an 
August 2001 Travel Board hearing, the appellant reported on 
the extent of his disability, the fact that it has rendered 
him unemployable, and the effect that it has on his quality 
of life. 
In particular, the appellant stated that he intended to 
complete a full career with the Armed Forces, but that it was 
foreclosed due to his illness.  He stated that he served as a 
medic, and that he believed he incurred his disorder while 
performing those duties.  The appellant's spouse provided 
similar information.  Additionally, she testified as to the 
course of development of her husband's disorder.  

Analysis

Initial matter - VA's duty to notify/assist

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ (2000) 
[to be codified at 38 U.S.C.A. § 5103A]. 
Regulations have been implemented in support of the VCAA.  66 
Fed. Reg. 45,620 (August 29, 2001) [to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions which are not applicable in the instant case, the 
implementing regulations are also effective November 9, 2000.  
In this case, the regulations are accordingly applicable.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered this matter in light of 
the VCAA and the supporting regulations.  Having done so, and 
as will be discussed below, the Board finds that the record 
is ready for appellate review.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In this case, the appellant was provided with appropriate 
information concerning his claim, in particular in the 
December 1999 Statement of the Case and the May 2000 
Supplemental Statement of the Case.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In this matter, which concerns entitlement to an 
earlier effective date, there exists no evidence which is not 
already of record, and the appellant has pointed to none.

In short, following a thorough review of the record, the 
Board is satisfied that the VA has met its duty to assist the 
appellant in the development of all facts pertinent to his 
claim.  Under such circumstances, no further assistance to 
the appellant is required in order to comply with the VA's 
duty to notify and to assist mandated by the VCAA and its 
implementing regulations.


Discussion

The establishment of an effective date for compensation, or 
its attendant disability rating, is governed by statutory and 
regulatory law.  See 38 U.S.C.A. § 5100; 38 C.F.R. § 3.400; 
Swanson, supra.  The Board wishes to emphasize that the 
statutory and regulatory scheme which governs the assignment 
of effective dates is based on the dates of filing of claims, 
not the dates on which disability actually occurred.  

The Board has carefully considered the appellant's 
contentions, the record on appeal and the applicable law 
pertaining to the establishment of effective dates.  Having 
done so, and for the reasons and bases expressed below, the 
Board cannot identify a legal basis upon which to grant the 
appellant the relief he seeks.  

The appellant has not challenged the essential facts as to 
dates of filing claims which have been set forth above.  He 
initially filed a claim of entitlement to service connection 
for Hepatitis C in July 1994.  That claim was ultimately 
denied in an April 1998 Board decision.  The Board April 1998 
decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  The appellant then sought to reopen his claim of 
entitlement to service connection for Hepatitis C by filing a 
claim in August 1998.  This reopened claim was ultimately 
allowed, based on additional medical evidence received in 
April 1999.  A 100 percent schedular rating, the maximum 
assignable, was granted effective the date of receipt of the 
appellant's reopened claim, August 5, 1998.   

The law is clear that the date of receipt of the appellant's 
reopened claim establishes the effective date of his 
disability rating.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.   
The appellant has not claimed, and the record does not show, 
that any communication was received from the appellant or any 
person acting on his behalf after the Board's final denial of 
his original claim in April 1998 to August 5, 1998, when he 
filed to reopen his claim.  There is thus no prior claim, 
formal or informal, on which to base the assignment of an 
earlier effective date.

It is also clear that the appellant and his spouse believe 
ardently in the merits of the appellant's claim.  They 
provided sincere and credible testimony before the 
undersigned at the August 2001 Travel Board hearing.  
However, the appellant's 
argument is essentially factual in nature - he simply posits 
that it is unfair that the 
effective date of his compensation is not earlier than 
assigned.  He points to the fact that Hepatitis C was not 
identified as a specific disease entity until 1989, thus 
effectively precluding him from filing a claim therefor until 
many years after he left military service.  The Board has no 
reason to doubt the appellant's testimony.  However, as 
discussed above, the Board is bound by the law in such 
matters and is without authority to grant benefits on an 
equitable basis.  See Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990).  

In short, as a matter of law, the claim must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994) [in a case where the 
law and not the evidence is dispositive, a claim must be 
denied because of the absence of legal merit or the lack of 
entitlement under the law].

Additional comment

At times, the appellant and his representative have referred 
to various errors made with respect to his claim of 
entitlement to service connection for Hepatitis C.  It does 
not appear, however, that the appellant has alleged clear and 
unmistakable error in any prior adjudicative action.  The 
appellant is, of course, free to make such claim if he so 
desires.  The Board intimates no opinion as to the ultimate 
outcome of any such claim.   


ORDER

The effective date of service connection and the assignment 
of a 100 percent disability rating for Hepatitis C is August 
5, 1998.  The appeal is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

